DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/02/2021 has been entered.

Allowable Subject Matter
Claims 1 and 5-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites an integrated imaging apparatus, comprising: a display member, an incident light adjusting member, a lens array and a second lens that are sequentially arranged; wherein the display member is configured to display an image; the incident light adjusting member has an adjustable refractive index, and is configured to reduce a pixel divergence angle of an incident light emitted by the display member; the lens array comprises a plurality of first lens, the plurality of first lens being arranged on a plane parallel to the display member; and the second lens and the display member are coaxially arranged, wherein the display member is a display panel having a plurality of pixel units, and the incident light adjusting member has a plurality of prism groups one-to-one corresponding to the plurality of pixel units, the prism group being configured to reduce a pixel divergence angle of an incident light of a corresponding pixel unit in the display panel; the prism group comprises a first prism unit and a second prism unit that are symmetrically arranged, a light incident surface of the first prism unit and a light incident surface of the second prism unit being in a same plane; and, the prism group is configured to 
Regarding claim 1, Kang et al (U.S. PGPub No. 2015/0009560) teaches an integrated imaging apparatus (Fig 1, 100), comprising: a display member (110), a lens array (120) and a second lens (140) that are sequentially arranged; wherein the display member is configured to display an image (111); the lens array comprises a plurality of first lens (121), the plurality of first lens being on a plane parallel to the display member; and the second lens is coaxial with the display member (Fig 1).
Wei (U.S. PGPub No. 2016/0124233) teaches an incident light adjusting member (Fig 2a, 3), the incident light adjusting member has an adjustable refractive index (para 0015 lines 7-12; para 0017 lines 13-18), and is configured to reduce a pixel divergence angle of an incident light emitted (para 0018) by the display member (1); wherein the display member (Fig 2a, 1) is a display panel having a plurality of pixel units (4), and the incident light adjusting member (3) has a plurality of prism groups one-to-one corresponding to the plurality of pixel units (where the light refracts to each pixel), and the prism group being configured to reduce a pixel divergence angle of an incident light of a corresponding pixel unit in the display panel (para 0015).
However, neither Kang, nor Wei, teach or suggest, the specific limitations of “the prism group comprises a first prism unit and a second prism unit that are symmetrically arranged, a light incident surface of the first prism unit and a light incident surface of the second prism unit being in a same plane; and the prism group is configured to enable a pixel divergence angle θ of the incident light of the corresponding pixel unit and a deflection angle a of a light emergent from the prism group to satisfy θ-2a≤θ0; wherein θ0=2arctan[p/(2xg)], g being a distance from 
Claims 5-19 are also allowable for depending on claim 1. 

Claim 20 recites a display device, comprising: a control circuit and an integrated imaging apparatus, the integrated imaging apparatus comprising: a display member, an incident light adjusting member, a lens array and a second lens that are sequentially arranged; wherein the control circuit is configured to control the display member to display an image; the incident light adjusting member has an adjustable refractive index, and is configured to reduce a pixel divergence angle of an incident light emitted by the display member; the lens array comprises a plurality of first lens, the plurality of first lens being arranged on a plane parallel to the display member; and the second lens and the display member are coaxially arranged, wherein the display member is a display panel having a plurality of pixel units, and the incident light adjusting member has a plurality of prism groups one-to-one corresponding to the plurality of pixel units, the prism group being configured to reduce a pixel divergence angle of an incident light of a corresponding pixel unit in the display panel; the prism group comprises a first prism unit and a second prism unit that are symmetrically arranged, a light incident surface of the first prism unit and a light incident surface of the second prism unit being in a same plane; and, the prism group is configured to enable a pixel divergence angle θ of the incident light of the corresponding pixel unit and a deflection angle a of a light emergent from the prism group to satisfy θ-2a≤θ0; wherein θ0=2arctan[p/(2xg)], g being a distance from the display member to the lens array, and p being a diameter of a first lens in the lens array. None of the prior art of record alone or in combination discloses the claimed invention. 
Regarding claim 20, Kang et al (U.S. PGPub No. 2015/0009560) teaches a display device, comprising: an integrated imaging apparatus (Fig 1, 100), comprising: a display member (110), a lens array (120) and a second lens (140) that are sequentially arranged; the lens array 
Wei (U.S. PGPub No. 2016/0124233) teaches a control circuit (Fig 2a; para 0017 line 13-15; the voltage signal); an incident light adjusting member (Fig 2a, 3), wherein the control circuit is configured to control the display member to display an image (para 0018); the incident light adjusting member has an adjustable refractive index (para 0015 lines 7-12; para 0017 lines 13-18), and is configured to reduce a pixel divergence angle of an incident light emitted (para 0018) by the display member (1); wherein the display member (Fig 2a, 1) is a display panel having a plurality of pixel units (4), and the incident light adjusting member (3) has a plurality of prism groups one-to-one corresponding to the plurality of pixel units (where the light refracts to each pixel), and the prism group being configured to reduce a pixel divergence angle of an incident light of a corresponding pixel unit in the display panel (para 0015).
However, neither Kang, nor Wei, teach or suggest, the specific limitations of “the prism group comprises a first prism unit and a second prism unit that are symmetrically arranged, a light incident surface of the first prism unit and a light incident surface of the second prism unit being in a same plane; and the prism group is configured to enable a pixel divergence angle θ of the incident light of the corresponding pixel unit and a deflection angle a of a light emergent from the prism group to satisfy θ-2a≤θ0; wherein θ0=2arctan[p/(2xg)], g being a distance from the display member to the lens array, and p being a diameter of a first lens in the lens array” nor would it have been obvious to do so in combination. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D PETERSON whose telephone number is (571)270-0249.  The examiner can normally be reached on Mon - Fri, 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM D PETERSON/Examiner, Art Unit 2871                                                                                                                                                                                                        
/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        3/12/2021